IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
XAVIER ARSENIO JOHNSON,

              Petitioner,

v.                                                     Case No. 5D18-1587

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed June 1, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Robert Wesley, Public Defender, Orlando
and Robert Thompson Adams, Assistant
Public Defender, Orlando, for Petitioner.

No appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the January 29, 2018

order denying motion for postconviction relief rendered in Case No. 12-CF-005009-A-O,

in the Circuit Court in and for Orange County, Florida.          See Fla. R. App. P.

9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, EDWARDS and EISNAUGLE, JJ., concur.